655 S.E.2d 403 (2007)
WATTS
v.
NCDENR.
No. 191A07.
Supreme Court of North Carolina.
November 8, 2007.
Preston O. Odom, III, John R. Buric, Charlotte, for Watts.
*404 The following order has been entered on the motion filed on the 6th day of November 2007 by Defendant for extension of time to file brief:
"Motion Allowed. Defendant (NCDENR) shall have up to and including the 3rd day of December 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 8th day of November 2007."